Title: Estimates of Naval Militia and of Land Militia of the U.S., 23 October 1805
From: Jefferson, Thomas
To: 

                        
                  
                            
                            
                        23 Oct. 1803
                     
                        

                  The best ground for estimating the number of seamen of the US. to be enrolled under the act for establishing a Naval militia, is the tonnage of our vessels. the latest return of tonnage, states it to have been on the 31st. of Dec. 1803. as follows
                  
                     
                        
                        
                        
                        tons
                     
                     
                        Registered tonnage employed in foreign trade
                        
                        585,909
                     
                     
                        
                        in the whale fisheries
                        12,389
                        
                     
                     
                        
                        
                           Cod fisheries
                        
                           50,969
                        
                        63,358
                     
                     
                        
                        in the coasting trade
                        
                        
                           267,787
                        
                     
                     
                        
                        917,054
                     
                     
                        we are supposed to employ usually in navigating our vessels about 6. men for every 100. tons. but allowing for those who are not free, white, citizens, within the military age, we may estimate 5. to the 100. tons
                        
                                   5
                        
                     
                     
                        
                        
                        
                        45,852
                     
                     
                        to these should be added the seamen then in our navy, and those employed on the tidewaters within the US. which we may safely state as making the whole number amount to
                        50,000.
                     
                  
                  
                  
                  ———— || ———— || ———— || ———— || ———— || ————
                  An Estimate of the land-militia of the US.
                  
                     
                        
                           The Census of 1800. gave us of free white males 
                           of 16. and under 26.
                           384,554.
                           
                        
                        
                           
                           of 26. and under 45.
                           423,836
                           
                        
                        
                           Our military age excluding those under 18. we must from the number
                           
                           384,554
                        
                        
                           
                               deduct those in their 17th. & 18th. years, which by Buffon’s tables will be
                           
                           
                              80,405
                           
                        
                        
                           
                               remain of the age of 18. & under 45. to wit the Minor & Junior classes
                           
                           304,149
                        
                        
                           Our censuses of 1790. & 1800. having shewed our increase to be in a geometrical
                           
                           
                        
                        
                           
                                ratio of 3⅓ pr. ct. pr. annum, the increase from 1800. to 1805 is
                           
                           
                              54,184
                           
                        
                        
                           leaving our whole number of free white males from 18. to 26. in 1805
                           
                           358,333
                        
                        
                           from these are to be deducted the naval-militia men. but for the greater
                           
                           
                        
                        
                            
                               part of those employed in the foreign trade & whale fisheries being always absent, it
                           
                        
                        
                           
                               is believed that not half of them were included in the Census. those supposed included then
                           
                        
                        
                           
                               are. 35,000, of which according to Buffon those of 18. and under 26. will be only
                           
                              11,111
                           
                        
                        
                           
                               leaving of free, white, landsmen from 18. to 26. in 1805
                           
                           346,622
                        
                        
                           from these are still to be deducted those not able bodied. suppose them 1. in 10.
                           
                           
                              34662
                           
                        
                        
                           
                               leaving of free, white, able-bodied landsmen of 18. & under 26.
                           
                           311,960
                        
                     
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  To find what proportion of these will be of the Minor & what of the Junior class we are to enquire, Of 311,960. persons of 18. & under 26. years of age, how many will there be of each different year of age? Buffon’s tables resolve them as follows
                  As 84,589 in Buffon from 18. to 26: to 311,960 in the US. of the same age:
                  So are 11,014 in Buffon in their 19th. year: to x the number in the US. in their 19th. year.
                  then x = 311,960/84,589 x 11,014 = 3.69 x 11,014 consequently
                  
                     
                        
                           
                           
                           
                           Buffon’s nos
                           in US.
                           
                           
                           
                           
                        
                        
                           those in their
                           19th.
                           year will be 3.69 x
                           11,014 =
                           40,619
                           }
                           
                           
                           
                        
                        
                           
                           20th.
                           
                           10,919 =
                           40,267
                           =
                           120,598
                           of the Minor Class
                        
                        
                           
                           21st.
                           
                           10,768 =
                           
                              39,712
                           
                           
                           
                           
                        
                        
                           
                           22d.
                           
                           10,675 =
                           39,368
                           }
                           
                           
                           
                        
                        
                           
                           23d.
                           
                           10,514 =
                           38,775
                           
                           
                           
                        
                        
                           
                           24th.
                           
                           10,380 =
                           38,289
                           =
                           
                              191,358.
                           
                           of the Junior class
                        
                        
                           
                           25th.
                           
                           10,259 =
                           37,834
                           
                           311,956
                           
                        
                        
                           
                           26th.
                           
                           10,060 =
                           
                              37,100
                           
                           
                           
                           
                        
                        
                           
                           
                           
                           
                           311,956
                           
                           
                           
                           
                        
                     
                  
                  
                  To obtain the respective numbers of the Middle and Senior classes,
                  
                     
                        
                           
                           The Census of 1800. gave for both
                           423,836
                        
                        
                           
                           Add the increase from 1800. to 1805
                           
                              75,506
                           
                        
                        
                           
                           
                           499,342
                        
                        
                           
                           from which are to be deducted, seamen from 26. to 45
                           
                              23,289
                           
                        
                        
                           
                           
                           476,053
                        
                        
                           
                           deduct also those not able bodied, suppose 1. in 10.
                           
                              47,605
                           
                        
                        
                           
                           leaves free, white, able bodied landsmen from 26. to 45.
                           428,448
                        
                        
                           
                           Buffon’s tables make the numbers of 26. & under 35 = 84,182 & those of 35 & under 45 = 84,018 
                           
                        
                        
                           
                           these are so nearly equal that we may consider the 
                           Middle class one half, to wit
                           214,224
                        
                        
                           
                           
                           
                              Senior class one half, to wit
                           214,224
                        
                     
                  
                  
                  
                  
                  
                  Recapitulation.
                  
                     
                        
                           
                           Naval-militia.
                           
                           
                           50,000
                        
                        
                           
                           Land-militia.
                           Minor class
                           120,598
                           
                        
                        
                           
                           
                           Junior
                           191,358
                           
                        
                        
                           
                           
                           Middle
                           214,224
                           
                        
                        
                           
                           
                           Senior
                           214,224
                           
                              740,404
                           
                        
                        
                           
                           
                           
                           
                           790,404
                        
                     
                  
                  
               